       Case 2:20-cv-00917-SPL Document 20 Filed 12/11/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8    Regenia Baines,                            )    No. CV-20-00917-PHX-SPL
                                                 )
 9                                               )
                      Plaintiff,                 )    ORDER
10    vs.                                        )
                                                 )
11                                               )
      Wells Fargo Bank NA,                       )
12                                               )
                      Defendant.                 )
13                                               )
                                                 )
14
15          The Court has been advised that the parties have reached a settlement in this case

16   (Doc. 18). Accordingly,

17          IT IS ORDERED that this case will be dismissed with prejudice on February 5,

18   2021 unless a stipulation to dismiss is filed prior to the dismissal date.

19          Dated this 11th day of December, 2020.

20
21                                                      Honorable Steven P. Logan
                                                        United States District Judge
22
23
24
25
26
27
28
